      Case 1:18-cv-11287-MKV Document 52 Filed 09/11/20 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES DISTRICT COURT                          DATE FILED: 09/11/2020
SOUTHERN DISTRICT OF NEW YORK

 THE ESTATE OF MIGUEL ANTONIO RICHARDS,

                            Plaintiffs,
                                                                           1:18-cv-11287-MKV
                              -against-
                                                                                 ORDER
 THE CITY OF NEW YORK, ET AL.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Parties filed a joint letter on August 31, 2020, wherein Plaintiff requested a pre-motion

conference on its anticipated motion to compel regarding discovery disputes over redactions of

Defendants’ disciplinary histories and nondisclosure of investigative files in response to Plaintiff’s

document demands [ECF No. 50]. The Court granted Plaintiff’s request and held a telephonic

conference on September 11, 2020 [see ECF No. 51], with counsel for all parties in attendance.

       In accordance with matters discussed at that conference, it is hereby ORDERED that:

           •   Defendants shall produce on or before September 21, 2020, the available IAB logs
               and closing reports for the eight use-of-force incidents referenced in the joint letter
               and discussed at the conference.

           •   Defendants shall produce on or before September 21, 2020, the CCRB
               Investigative Recommendations with respect to the eight use-of-force
               investigations.

           •   These documents shall be produced without prejudice to Plaintiff to seeking leave
               to move to compel production of additional documents.

           •   The Court shall deem the Plaintiff’s letter requesting a pre-motion conference as a
               motion to compel further discovery from Defendants. Defendants shall file on or
               before September 18, 2020, an opposition with supporting affidavits addressing
               their objection that Plaintiff’s requests are unduly burdensome and providing
               representations of the categories of matters that were redacted on the grounds of
               relevance from the documents already produced. Redacted documents may be
               produced to the Court for in camera review in connection with Defendant’s
               Opposition.    To the extent Defendant’s Opposition contains confidential
        Case 1:18-cv-11287-MKV Document 52 Filed 09/11/20 Page 2 of 2




             information, it may be filed under seal (with an unredacted copy submitted to the
             Court via Chambers e-mail) and a redacted copy filed on the docket.

         •   The deadline to complete all fact discovery, including depositions, for all individual
             claims remains October 21, 2020, and will not be extended for any reason.

      THE PARTIES ARE AGAIN WARNED THAT FAILURE TO COMPLY WITH

THE DEADLINES OR OTHER TERMS OF THIS ORDER MAY RESULT IN

SANCTIONS, INCLUDING PRECLUSION OR DISMISSAL OF CLAIMS OR

DEFENSES.



SO ORDERED.

                                                    _________________________________
Date: September 11, 2020                            MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
